WYCHE, Chief Judge.
The above matter is before me upon several motions or actions of the above named petitioner, James Broadus Craw-ley, under 28 U.S.C. § 2255, which motions or actions are substantially the same that the petitioner, James Broadus Crawley, has previously filed in the office of the United States District Clerk for the Western District of South Carolina in Criminal Action No. 12,056.
In the prior motions or actions I filed orders denying petitioner’s motions under 28 U.S.C. § 2255, the orders being filed in the Clerk of Court’s Office for the Western District of South Carolina on the following dates: January 9, 1960; August 4, 1960; August 4, 1960; September 26, 1960; October 27, 1960; January 9, 1961; January 9, 1961; January 9, 1961; and March 1, 1961.
Reference is hereby made to the aforesaid orders and made a part of this order as if incorporated herein, and for the reasons stated in the foregoing orders, I am denying the motions or actions of James Broadus Crawley that I am now considering under 28 U.S.C. § 2255.
As I have pointed out in previous orders, the sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner under 28 U.S.C. § 2255. This order is to cover all motions and actions that have been sent to the Clerk of the United States District Court for the Western District of South Carolina asking relief under 28 U.S.C. § 2255, in Criminal Action No. 12,056.
I find that the files and records of the case entitled United States v. James Broadus Crawley, Criminal Action No. 12,056, conclusively show that the petitioner, James Broadus Crawley, is entitled to no relief. I also find that the sentence that was imposed was not in *625violation of the Constitution or laws of the United States, that the Court had jurisdiction to impose such a sentence, that the sentence was not in excess of the maximum sentence authorized by law and not subject to collateral attack.
IT IS, THEREFORE, ORDERED that the Clerk of Court for the Western District of South Carolina return any future motions or actions under 28 U.S.C. § 2255 to James Broadus Crawley in Criminal Action No. 12,056. The Clerk of Court for the Western District of South Carolina is directed to file this order and send a certified copy by registered mail to James Broadus Crawley.